Cook, J.,
concurring separately. While I generally agree with the conclusion reached by the majority in this case, I write to clarify my reasons for determining that R.C. 3515.10, as applied, does not bar a court from exercising jurisdiction over an election contest action heard fourteen days after it was filed.
R.C. 3515.10 directs a court to fix a hearing on an election contest petition no less than fifteen nor more than thirty days after a petition is filed. "While we have previously construed the thirty-day limit to impose a bar to the court’s exercise of jurisdiction, the same conclusion is not foreclosed with respect to the fifteen-day waiting period.
The thirty-day limit is tied to the public interest in having the election contest expeditiously determined. Jenkins v. Hughes (1952), 157 Ohio St. 186, 190, 47 O.O. 127, 128-129, 105 N.E.2d 58, 60. The structure of R.C. 3515.10 reveals the purpose of the fifteen-day waiting period. The contestee is permitted ten days from the date of service to answer the contestor’s petition. The contestor is then given five days to reply to the answer of the contestee. The aggregate of the filing deadlines is fifteen days. WTiere the responsive pleadings have been filed and served in fewer than fifteen days, there is no compelling reason to delay a hearing on the petition.
Accordingly, in a case such as this, where appellant does not contend that she was given inadequate time to prepare an answer to the contest petition, a hearing commenced earlier than prescribed by R.C. 3515.10 will not invalidate the court’s ruling on the contest petition as an extrajurisdictional act. The earlier hearing date is not at odds with the purpose and structure of the statute.
Moyer, C.J., and Stratton, J., concur in the foregoing concurring opinion.